862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kim D. QUICKLEY, Plaintiff-Appellant,v.John BROWN, Warden, Defendant-Appellee.
No. 88-6768.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Oct. 28, 1988.

Kim D. Quickley, appellant pro se.
Richard M. Kastendieck, John Joseph Curran, Jr., Office of Attorney General of Maryland, for appellee.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kim D. Quickley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Quickley v. Brown, C/A No. 88-161-HAR (D.Md. Aug. 5, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.